DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant’s arguments, filed 6/8/22, with respect to the Double Patenting rejection have been fully considered and are persuasive.  The amendment including “the membrane comprising a tubular portion inverted from the covering portion” overcomes the Double Patenting rejection of claims 21-29, 41, 42, 43, 47 and 48.  Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claims 21-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art of record and at large fails to disclose a method of occluding a vessel, in combination with the claim language, including a membrane comprising a covering portion carried by at least the second lobe, the membrane comprising a tubular portion inverted from the covering portion and extending at least partially through the second lobe.
Regarding claim 30, the prior art of record and at large fails to disclose a method of occluding a vessel, in combination with the claim language, wherein the occlusion device comprises a membrane carried by the expandable frame, the membrane comprising a tubular portion extending in a first direction from an anchored end to a free end, removing the inner catheter and guidewire from the tubular portion and causing the tubular portion to collapse at a position between the anchored end and the free end. 

No combination of the prior art of record or prior art at large, alone or in combination, serves to rectify the deficiencies of  in regard to the limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771